Appeal from an order of the Family Court, Seneca County (Dennis F. Bender, J.), entered October 27, 2006 in a proceeding pursuant to Family Court Act article 10. The order, insofar as appealed from, was entered upon a finding that respondent neglected her two children.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: Respondent mother appeals from an order of disposition that, upon a finding that she neglected her two children, placed the mother and her children under the supervision of the Seneca County Department of Social Services for a period of one year. Contrary to the mother’s contention, the finding of neglect is supported by a preponderance of the evidence (see Matter of Stephanie B., 245 AD2d 1062 [1997]). Following the fact-finding hearing, Family Court concluded that the mother “unreasonably . . . inflicted harm” upon one of her children *1319(Family Ct Act § 1012 [f] [i] [B]), and that the other child was derivatively neglected (see Matter of Michelle M., 52 AD3d 1284 [2008]). In reviewing the court’s determinations, we must accord great weight and deference to them, “including [the court’s] drawing of inferences and assessment of credibility,” and we will not disturb those determinations where, as here, they are supported by the record (Matter of Shaylee R., 13 AD3d 1106, 1106 [2004]). Present—Martoche, J.P., Smith, Lunn, Pine and Gorski, JJ.